Citation Nr: 1009918	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In July 2008, a formal RO hearing was held, at which the 
appellant testified.  A transcript of the hearing is of 
record.  

As will be discussed further below, additional clarification 
is needed concerning the appellant's hearing preference.  
Since the Board is reopening and remanding the claim, the 
Board finds no prejudice to the appellant in proceeding to 
adjudicate this appeal.

The Board notes that the file does not contain a VA Form 646 
or argument by the appellant's representative.  The record 
shows that the appellant's representative was provided with a 
copy of the July 2009 supplemental statement of the case 
advising the appellant that he had a 30-day period from the 
date of the letter to send additional argument.  The record 
indicates the 30-day period has expired and the record does 
not reflect that the appellant's representative submitted 
further argument.  Therefore, the Board may proceed with the 
adjudication of this appeal.

The reopened claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 2003 rating decision denied the appellant's 
claim for entitlement to service connection for PTSD on the 
basis of no evidence of a stressor in service or combat 
experience.

2.  The appellant did not file a timely notice of 
disagreement with the January 2003 rating decision.

3.  Evidence submitted subsequent to the January 2003 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final as to the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claim 
for service connection, his petition has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the Veterans Claims Assistance Action (VCAA) on 
that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board may proceed with a decision on the 
appellant's petition to reopen.  

I. Applicable Law

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

 B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509-512 (1998).



C.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2009). 

II.  Analysis

In a January 2003 rating decision, the RO denied service 
connection for PTSD.  The stated bases for the decision were 
that the evidence of record did not reflect a diagnosis of 
PTSD, and that there was no evidence of an in-service 
stressor or combat experience.  The rating decision was 
mailed to the appellant in January 2003 with a VA Form 4107, 
Your Rights to Appeal Our Decision, which explained the 
appellant's rights to appeal the rating decision.  To file an 
appeal, an appellant must file a notice of disagreement 
within one year of the date that notice of the rating 
decision was provided to the claimant.  38 C.F.R. § 20.302(b) 
(2009).  The appellant did not file a notice of disagreement 
within one year of issuance of notice of the January 2003 
rating decision.  As such, the decision became final.  
38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial, in January 2003, included the appellant's service 
treatment records, service personnel records, reports of VA 
clinical treatment dated from October 2001 to July 2002, and 
a report of VA examination in December 2003.  Service 
personnel records revealed the Veteran had served in Vietnam, 
and that his military occupational specialty was personnel 
specialist.  The service personnel records did not reflect 
receipt of any decoration or medal indicative of combat 
service.  The clinical evidence then of record did also not 
reflect a diagnosis of PTSD.  

The evidence submitted subsequent to the January 2003 rating 
decision include VA treatment reports dated from September 
2005 to June 2009, and private treatment reports dated in 
2005 and 2009.  In a November 2005 statement of record, the 
appellant indicated that he was stationed in Vietnam from 
January 1971 to August 1971 at Soc Trang, and that during 
this time the base was assaulted on several occasions by 
rocket and mortar attacks.  

The appellant submitted additional information of PTSD 
stressors in an August 2007 statement, a September 2007 
statement, a May 2008 substantive appeal, and a July 2008 
formal RO hearing.  In the August 2007 statement, the 
appellant asserted that he was exposed to incoming mortar and 
rocket attacks on January 31, 1971, in Bien Hoa.  He also 
stated that his base camp at Soc Trang was attacked at least 
twice a month with rocket fire from February 1971 to August 
1971.  He stated that his base camp was attacked by the Viet 
Cong in July and August of 1971.  At the July 2008 formal RO 
hearing, the appellant clarified that his camp was located 
outside of Soc Trang.  He also specified that the rocket and 
mortar attacks occurred primarily in July and August of 1971.  
In addition, the appellant asserted that he was often exposed 
to sniper fire while building highways.  

The Board finds that the evidence received since the January 
2003 rating decision, considered in conjunction with the 
record as a whole, is new and material evidence sufficient to 
reopen the claim for entitlement to service connection for 
PTSD.  The additional evidence concerning in-service 
stressors post-dates the January 2003 rating decision.  Thus, 
it is new.  The evidence of record does not reflect, and the 
appellant does not contend, that he engaged in combat 
activity with the enemy. As such, his reported stressors 
require independent verification and corroboration by 
objective credible evidence. 38 U.S.C.A. § 1154(b) (West 
2002).  The appellant's previous claim was denied because the 
appellant had not provided sufficient details of his in-
service stressors to allow for the development of supporting 
or verifying evidence of their occurrence.  The new evidence 
provides more specific information concerning the in-service 
stressor at his base camp near Soc Trang, including the date 
within a two month period, July and August 1971, and a more 
precise location.  Thus, the new evidence relates to an 
unestablished fact necessary to substantiate the claim.  The 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The appellant's new 
statements concerning the stressor provide enough information 
for the RO to request verification from the U.S. Army & Joint 
Services Records Research Center (JSRRC).  See VA 
Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, 
Subpart ii, 1.D. 14.f.  Additionally, May 2008 VA and private 
treatment reports reflect a diagnosis of PTSD.  Therefore, 
the new evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the additional evidence is also material.  As 
new and material evidence has been received, the claim for 
entitlement to service connection for PTSD is reopened.  


ORDER

The claim for service connection for PTSD is reopened, and 
the appeal is allowed to this extent.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Specifically, there appear to be 
outstanding service treatment records.  In addition, there is 
no evidence of record that VA attempted to verify alleged in-
service stressors by contacting the JSRRC.  

The appellant has asserted that he has PTSD as a result of 
service in Vietnam.  In a January 1972 Report of Medical 
History, completed upon discharge from service, the appellant 
noted having insomnia, worry and nervous trouble from 1968 to 
1969 due to the loss of a child and Vietnam.  The appellant 
indicated he had experienced depression or excessive worry 
and nervous trouble.  He also reported in-service treatment 
from September 1971 to October 1971 at Douglas Singer Zone 
Center in Rockford, Illinois, to withdraw from a drug habit.  
The only service treatment record in the claims folder was 
dated in November 1971 and contained the notation "temp. 
records."  In the June 2009 Formal Finding of Lack of 
Sufficient Information to Request Research of Unit Records 
(Formal Finding), the RO noted that the appellant's service 
treatment records appeared to be incomplete.  

The appellant's service treatment records were requested in 
May 1972 and August 1975.  The appellant's personnel file was 
requested and received by the RO in October 2002.  The RO 
requested the appellant's service records in November 2005, 
however, there is no indication the National Personnel 
Records Center (NPRC) responded.  Service records that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Since the service treatment records appear to be 
incomplete, a request should be made for the records.

The appellant has alleged his base camp near Soc Trang was 
attacked by rocket and mortar fire in July and August 1971.  
There is no verified supporting evidence that his claimed in-
service stressor actually occurred.  See 38 C.F.R. § 
3.304(f).  The RO did not make a request for records from the 
JSRRC to verify the appellant's stressor because it found 
that the appellant could not be placed in his claimed 
location.  In the June 2009 Formal Finding, the RO noted that 
the appellant's battalion, the 69th Engineer Battalion, 
remained subordinate to the 34th Engineer Group, which was 
located at Binh Thuy along the western edge of Can Tho in 
1971.  The appellant claimed he was at Soc Trang, which is 
located southeast of the Can Tho area in Ba Xuyen Province.  
The RO was unable to verify any attacks on Soc Trang from 
January 1971 to August 1971 in the Military Assistance 
Command Vietnam summaries and Command Chronologies.  However, 
the RO noted Binh Thuy and Soc Trang were in close proximity.  
Additionally, in the July 2008 formal RO hearing, the 
appellant's representative clarified that the appellant's 
camp was located outside of Soc Trang, not in the city.  The 
June 2009 Formal Finding did not reference the 
representative's clarification of the location.  As the 
appellant's reported location was in close proximity to the 
location of the appellant's unit, there is sufficient 
location information to request verification of the stressor.  
Since the appellant has provided a location of the incident, 
an approximate date, within a 60 day period, and his unit of 
assignment at that time, there is enough information to 
submit a request to JSRRC concerning this stressor.  Because 
verification of stressors is crucial to establishing service 
connection for PTSD, further effort should be made to obtain 
the information and the JSRRC should be requested to verify 
the appellant's claimed stressor of rocket and mortar fire at 
a base camp outside of Soc Trang in July and August 1971.  

Additionally, as noted above, the January 1972 Report of 
Medical History, indicated the appellant had insomnia, worry 
and nervous trouble from 1968 to 1969, and a history of 
depression or excessive worry.  The appellant also filed a 
claim for entitlement to service connection for a nervous 
condition in January 1972.  A May 2008 VA treatment record, 
and February 2004 and May 2008 private medical opinions, 
indicate the appellant has been diagnosed with PTSD, 
recurrent major depressive disorder, and bipolar disorder.  
Since depression and nervous trouble were noted on the 
appellant's January 1972 Report of Medical History, there may 
be a nexus between the appellant's service and his current 
psychiatric findings.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In light of the foregoing, a VA examination is warranted to 
determine the relationship, if any, between the appellant's 
service and PTSD, depression, bipolar disorder, and/or any 
other psychiatric disability.  The examination should also 
determine the relationship, if any, between the appellant's 
service and any other current psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In the May 2008 substantive appeal, VA Form 9, the appellant 
checked a box indicating he wanted a hearing at a local VA 
office before a Member of the Board.  However, he added a 
notation specifying that he wanted a hearing with a hearing 
officer at the Milwaukee RO.  He also requested a local 
hearing with a RO Hearing Office in an Appeal Hearing Options 
form received on the same date.  A formal RO hearing was held 
in July 2008.  However, a July 2009 Deferred Rating Decision 
indicated the appellant wanted a Board hearing.  Therefore, 
the appellant's hearing preference should be clarified. 

Finally, as noted above, there is no VA Form 646 or argument 
from the appellant's representative in the claims folder.  If 
the claim is resubmitted to the Board, the representative 
should be given an opportunity to present a VA Form 646 or 
arguments.

Accordingly, the case is REMANDED for the following action:

1.	Request all of the appellant's service 
treatment records from the NPRC, and 
any other appropriate agency, including 
his in-service treatment at Douglas 
Singer Zone Center in Rockford, 
Illinois, from September 1971 to 
October 1971.  If no further medical 
records are available, the RO should 
note such, and the agency or agencies 
it contacted, in the file.

2.	Prepare a letter asking the JSRRC or 
any other appropriate agency to provide 
any available information which might 
corroborate the appellant's alleged 
stressor of air and mortar attacks on 
his base camp outside of Soc Trang in 
July and August 1971.  

3.	Schedule the appellant for a VA 
psychiatric examination to determine 
the following:

*	Identify all psychiatric conditions, 
to include PTSD, as defined by DSM-
IV.  Conduct all testing and 
evaluation needed to make this 
determination.  

*	If a stressor has been verified, 
determine whether it is at least as 
likely as not that any diagnosed 
conditions, to include PTSD, were 
related to the stressor.

*	The examiner should consider whether 
it is at least as likely as not that 
any psychiatric conditions are 
related to the psychiatric symptoms 
described in the appellant's January 
1972 Report of Medical History or 
service treatment records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for all opinions 
provided.  The clinician should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant, and his 
representative, an appropriate opportunity 
to respond.  The Veteran and his 
representative should be requested to 
clarify whether a hearing before a 
Veterans Law Judge of the Board is 
desired, and if so, what type (i.e. 
videoconference hearing at the local RO, 
in-person Travel Board hearing at the 
local RO, or in-person hearing in 
Washington, D.C.).   The case should then 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


